DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more internal inward protruding protrusions extending partially or completely circumferentially around the condom arranged to retain seminal fluid in the condom described in claim 49 is not shown must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As best understood in the original figures submitted by the Applicant, it appear the internal inward protruding protrusion protrudes inwardly within the interior of the condom.  For the purpose of examination, the Office is interpreting the claim as the internal inward protruding protrusion protrudes inwardly within the interior of the condom.  Clarification is requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterberg U.S. Publication No. (2002/0189619 A1).
With respect to claim 49, Osterberg discloses a condom (10, fig.1) comprising:
 	a continuous elastic tubular wall (22) and [0023] with a closed distal end (14) and an open proximal end (16) and [0021]; and 
a seminal fluid retention feature comprising one internal inward protruding protrusion or teat or reservoir (24) and [0028] extending partially or completely circumferentially around the condom arranged to retain seminal fluid in the condom [0028]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg U.S. Publication No. (2002/0189619 A1) in view of SAKAMOTO (JP2006289020A, English translation attach of the abstract).
With respect to claim 1, Osterberg substantially discloses a condom (10, fig.1) comprising: a continuous elastic tubular wall (22, fig.1) and [0023] with a closed distal end (14) and an open proximal end (16) and  [0021]; and a teat or reservoir (24) and [0028] at the closed distal end (14, fig.1) wherein in use, the teat or reservoir (24) is retained partially or fully inside of the continuous elastic tubular wall [0028], and the teat or reservoir (24) forms a chamber that is fillable with a fluid; in [0028] Osterberg discloses the teat or reservoir allows for collection and retention of ejaculate; wherein the chamber has no fluidic communication with an interior of the condom [0028, the teat or reservoir allows for collection and retention of ejaculate which implies that the chamber of the teat has no fluidic communication with the interior of the condom or fluid from the chamber of the teat is not transported within the interior of the condom since the ejaculate is coming from the user into the chamber of the teat].
Osterberg substantially discloses the invention as claimed except wherein the chamber has an opening for externally releasing the fluid or phase change formulation in use.
Sakamoto however, teaches a condom (C, figs.1-2) formed integrally with an insert device (1, fig.2) having a sperm receiving part or teat (2) formed inside of the condom; the sperm receiving part includes a through hole (3) formed through the tip of the condom capable of releasing the fluid or phase change formulation in use.
In view of the teachings of Sakamoto, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the invention to modify the chamber of Osterberg by incorporating an opening for transmitting of semen to the outside of the condom.
With respect to claim 8, the combination of Osterberg/ Sakamoto substantially discloses the invention as claimed.  Osterbergy further discloses the condom (10) is configured to capture seminal fluid in a toroidal void or the direction follows a large circular ring around the torus of the teat (24) around the teat during use.  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/ Sakamoto as applied to claim 1 above, and further in view of Fergus U.S. Patent No. (5,398,699).
With respect to claim 2, the combination of Osterberg/ Sakamoto substantially discloses the invention as claimed except the teat comprises a neck and a head, and the neck of said teat is narrower than the head of said teat to retain the teat partially or fully inside of the continuous elastic tubular wall in use.  
Fergus however, teaches a condom comprising a tubular wall (as shown in fig.1) having an open end (14) and a closed end (24) and a teat (22, fig.2); the teat (22) comprises a neck (narrow portion extending from element 22, see fig.1) and a head (16), and the neck of said teat is narrower than the head of said teat (as shown in fig.1).
In view of the teachings of Fergus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teat of Osterberg/ Sakamoto by incorporating a neck and a head, and the neck of said teat is narrower than the head of said teat to retain the teat partially or fully inside of the continuous elastic tubular wall in use such that the teat does not dislodge when housed within the elastic tubular wall. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/ Sakamoto as applied to claim 1 above, and further in view of Michaels et al. U.S. Patent No. (5,314,917).
With respect to claim 4, the combination of Osterberg/ Sakamoto substantially discloses the invention as claimed except the teat is prefilled with said fluid or phase change formulation during manufacture.  
Michaels et al. however teaches a condom produced using traditional methods, during manufactures comprising compositions used as spermicides, the composition may be incorporated into a lubricant applied to a condom or as part of a reservoir at the tip or teat of the condom ([Col.3], lines 56-60). 
In view of the teachings of Michaels et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teat of Osterberg/ Sakamoto, by incorporating a prefilled fluid or phase change formulation during manufacture for preventing viral infection.
  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Sakamoto as applied to claims 1 and 8 above, and further in view of Osterberg U.S. Publication No. (2004/0099274 A1).
With respect to claim 9, the combination of Osterberg/ Sakamoto substantially discloses the invention as claimed except  the continuous elastic tubular wall has at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body.  
Osterberg (‘274) however, teaches a condom comprising a tubular wall (18, fig.2A) having closed end (20) and an open end (22) and a teat or reservoir (bulbous head at the closed end of the condom); wherein the tubular wall has at least one raised feature or protrusions (28, fig.2A) each of the at least one raised feature or protrusions (28) having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall (as shown in fig.2), and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body [0023].
In view of the teachings of Osterberg (‘274), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condom of Osterberg/Sakamoto by incorporating at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body in order to create  increased friction between a user and his partner [0023] of Osterberg (‘274).
With respect to claim 11, the combination of Osterberg/ Sakamoto/Osterberg (‘274) substantially discloses the invention as claimed.  Osterberg (‘274) further teaches the continuous elastic tubular wall has an interior surface and an exterior surface, and the at least one raised feature or protrusions (28, fig.2A) is formed on the interior surface, the exterior surface or both the interior surface and the exterior surface [0024].  

Allowable Subject Matter
Claims 3, 6-7, 12-16 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18, 27, 29, 31 and 48 are allowed.
Prosecution on the merits of this application is reopened on claims 42-44 considered unpatentable for the reasons indicated below: 
As to claims 42-44 was objected on the basis of as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim, emphasis added ( base claim 1 which is currently amended) and any intervening claims.  Applicant fails to comply with the Office.  It is suggested to include the claim subject matter of claim 1 with the subject matter objected to as being allowable in claim 42.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 18 and its dependent claims , 27, 29, 31 and 48 which recite features not taught or suggested by the prior art of record.
None of the prior art of record discloses or fairly suggest wherein in use, in response to movement along the longitudinal axis, the at least one raised feature contracts the tubular wall between the at least one raised feature and locally expands the tubular wall outside the at least one raised feature, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  Furthermore, as to the claim subject matter in dependent claims 3, 6-7, 12-16 and 36; a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 103 as regard the teaching reference of Attila have been fully considered and are persuasive.  Therefore, the rejection of the teaching reference drawn to Attila has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osterberg/Attila.  The Office maintains the teaching references to cure the deficiencies of  Osterberg/Attila.
Applicant’s arguments with respect to claim(s) 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, as to claims 42-44 was objected on the basis of as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim (1 which are currently amended) and any intervening claims.  Applicant fails to comply with the Office.  It is suggested to include the claim subject matter of claim 1 with the subject matter objected to as being allowable in claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786